Citation Nr: 1647346	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 2003 to December 2007.  His awards and decorations include the Combat Action Ribbon and Purple Heart.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho in which the RO denied the Veteran's request for a rating in excess of 50 percent for his service-connected PTSD.  The Veteran appealed.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Boise, Idaho.  A transcript of this hearing has been associated with the claims file.  

For the record, the U.S. Court of Appeals for Veterans Claims has held that a total disability rating based on unemployability due to service-connected disability (TDIU) may be a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the question of entitlement to a TDIU has not been raised by the evidence of record; and therefore is not an issue that needs to be addressed by the Board. (The Veteran completed his degree and was employed.)  

This appeal was processed using the Veteran's Benefits Management System (VBMS), with records also contained in a Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Throughout the appeal, the clinical signs and symptoms associated with the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood,

2.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptomatology meets the criteria for the assignment of a 70 percent disability rating.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate his/her claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. §3.159(b).  

VCAA-compliant notice was provided to the Veteran by a letter dated in September 2012.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claim.  VA examinations were conducted in	October 2012 and August 2014.  These examination reports are adequate in relationship to the Veteran PTSD claim as they are based upon consideration of the Veteran's prior medical history and examinations; describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

The Veteran was also afforded the opportunity to testify before the Board in support of his claim.  A transcript of his July 2016 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the issue that is on appeal.  The undersigned focused on what was needed to substantiate the Veteran's claim and sought to identify any further evidence that might be available to support his claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Entitlement to a disability rating in excess of 50 percent for PTSD

The Veteran is currently service-connected for PTSD and has been assigned a disability rating of 50 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In this case, the Veteran's PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit (the "Court") has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased ratings claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  See VA examination reports dated in October 2012 (the Veteran's examination utilized the criteria set forth in the DSM-IV) and August 2014 (the Veteran's examination utilized the criteria set forth in the DSM-V). 

With regard to GAF scores, when in effect, it was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging 41 to 50 were considered indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

In a February 2008 rating decision, the RO granted service connection for PTSD and assigned a disability rating of 50 percent effective	December 8, 2007.  The Veteran requested an increased rating in excess of 50 percent in July 2012.  The RO denied the Veteran's claim for an increased rating in October 2012.  Thus, the question now before the Board is whether the Veteran's PTSD symptomatology is more severe such that he should be compensated at a higher 70 percent or 100 percent disability rate.    

Evidence 

The Veteran was afforded a VA examination in October 2012.  At the exam, the Veteran reported that he had very limited contact with other people, to include his mother.  See October 2012 VA examination report, p. 5.  He indicated that he was socially isolated and denied having any support system.  He was taking full-time college courses at the time of the examination, but reported declining grades.  The Veteran also reported that he was working 20 hours a week at a drug store.  In terms of symptomatology, the Veteran indicated that he experienced sleep difficulties such that he drank alcohol.  He reported thinking about suicide, but indicated he would never do it.  The VA examiner referenced medical records from the claims file indicating that in December 2011, the Veteran was placed on a VA "high risk for suicide list" following a referral from the National Suicide Prevention Coordinator after the Veteran posted on face-book that he wanted "to pull the trigger" and endorsed suicidal ideation with a plan to shoot himself with no current intent.  Id., p. 13.  The Veteran was also found to have symptoms from PTSD that included depression, anxiety, intrusive thoughts, severe distressing dreams, chronic sleep impairment, moderate flashback episodes, disturbances in motivation and mood, severe diminished interest or participation in significant activities, moderate restricted range of motion, intermittent suicidal ideation, anger and irritability that affected  work performance, impaired concentration and memory, and difficulty in establishing and maintaining effective work and social relationships.  The examining VA psychologist indicated that the Veteran's occupational and social impairment resulted in reduced reliability and productivity.  She assigned a GAF score of 48.

In a December 2012 statement, the Veteran reported that he was suicidal and had nearly constant panic attacks.  He reported that there were weeks and/or months that he would go without shaving because he simply did not care.  He stated that he had a hard time not wanting to physically hurt the customers at his place of employment when he felt they were rude.  He reported that his friends and family thought that he was irritable all of the time; and that he felt isolated.  He also stated that he felt he did not adjust well to stressful situations and that he drank alcohol at night to fall asleep.  

VA medical records dated from September 2012 to October 2013 reflect reports of worsening PTSD symptoms such as thoughts of suicide, increased anger and irritability, flattened affect, and deteriorating personal hygiene.  See November 2012, December 2012 and February 2013 VA medical records; however, see also January 2014, April 2014, July 2014 and October 2014 VA medical records (the Veteran's hygiene was reported as being good on mental status examination).  November 2012 medical records indicate that he was assigned a GAF score of 42.  In a December 2012 record, the Veteran talked about quitting his job because he was afraid he would hurt either customers or other employees.  December 2012 VA medical records.  At that time, a licensed clinical social worker assessed him as having severe PTSD symptoms that medication and therapy were not helping.  There was discussion of inpatient treatment as an option.  Id.; February 2013 VA medical records.  February 2013 records reflect a GAF score of 45.  Subsequent VA medical records dated from January 2014 to July 2014 reveal a continued struggle with mental health treatment for the Veteran's PTSD symptoms.  January 2014 records reflect a discussion pertaining to a change in the Veteran's medication since the Veteran was noted to not have tolerated antidepressants well or this medication had become ineffective, nor did he have any benefit from prescription mood stabilizers.  He was noted to have GAF scores of 45, 45 and 45 during this time.  See January 2014, April 2014 and July 2014 VA medical records.  October 2014 VA medical records reflect that the Veteran continued to experience difficulties with medications; and that he was assessed with a GAF score of 45.  See October 2014 VA medical records.
   
In a January 2014 statement, the Veteran reported that he believed his PTSD had created an impairment with almost total deficiencies at work, school, family relations, judgement, thinking, and mood.  In this regard, he felt isolated, unaccepted, and distrustful of others.  He indicated that he barely finished college.  He stated that he did not talk to or interact with his parents or siblings, nor could he get along with their significant others.  He reported that he did not celebrate any holidays; and that he felt his mental health care provider did not know what to do to help him.  He indicated that he experienced additional concentration difficulties as a result his medication; and that he drank to feel better.  In regards to judgment, he reported that he did not have bad judgment because he did not allow himself to go anywhere that would allow him to have any lapses in judgement.  Rather, he reported that he stayed home to prevent anything bad from happening.  

Vet Center records dated from January 2014 to August 2014 indicate that the Veteran continued to report experiencing depression, emotional isolation and suicidal thoughts.  He reported that he continued to have panic attacks if he went to crowded places such as stores and that he either avoided going to these places altogether or went late at night.  He also reported keeping weapons  in the home, but indicated that he kept them locked in a safe.  While the Veteran graduated from college and began working full-time, he reported dissatisfaction with his job; and also indicated  feelings of fear about keeping his job.  During this time frame, the Veteran was assigned several GAF scores of 47. 

During an August 2014 VA examination, the Veteran was diagnosed with chronic PTSD by a clinical psychologist.  The psychologist reported that since his previous examination in October 2012, the Veteran had been prescribed psychotropic medications and attended periodic outpatient counseling at the local Vet Center.  He also noted that the Veteran appeared to have graduated from college and was employed full-time at a website development company.  At the time of his examination, the Veteran reported that he lived with his girlfriend and her two daughters; and that he generally got along with his girlfriend.  He indicated to the examiner that he was unsure if he loved his girlfriend, but was able to show affection.  When not working, the Veteran reported that he generally spent his time at home; and that he tried to be there for his girlfriend's children but became frustrated at times with them.  In terms of symptomatology, the Veteran reported that he continued to experience panic-like symptoms at home and at work.  He avoided crowds and had difficulty in public.  He indicated that besides his girlfriend and her children, he had limited social contact.  The Veteran reported that he tried not to talk to others and generally stayed by himself at work; and that he no longer enjoyed working at his place of employment.  When asked about current mental health symptoms, the Veteran reported experiencing difficulties with motivation, communicating with others, sleep disturbance and chronic anxiety.  While denying a history of suicide attempts, the Veteran reported experiencing daily suicidal ideation and on occasion considered a variety of suicide plans.  

The Veteran's August 2014 mental status examination revealed that the Veteran was nervous and quiet during his examination.  His hygiene and grooming were noted to be adequate.  He was reported to be alert and fully oriented.  His thought process was logical and goal-directed and he reported no history of hallucinations.  The Veteran's speech was calm but his affect was flat.  The examiner indicated that he found no evidence of any paranoid ideation, or thought content consistent with delusions; nor did the Veteran report a history of obsessive or ritualistic behaviors.  The psychologist noted that in addition to meeting the criteria for a diagnosis of PTSD (that included, for example, markedly diminished interest in significant activities, feelings of detachment, persistent inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbances), the Veteran's symptoms included a depressed mood, anxiety, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

Lastly, the Board observes that in July 2016, the Veteran testified before the undersigned that he began experiencing concentration problems while he was in college, not before.  He stated that he and his girlfriend had broken up because of his PTSD symptomatology, but that they had recently reunited.  He reported that he proposed to his girlfriend, despite fights over how strict he was with her daughters and the discipline of them.  He indicated that when he lost his temper with his girlfriend's daughters, he left the house because he is worried that he was going to hurt them.  He indicated that he was employed full-time with the same company for three years, but he found the work challenging because of his lack of concentration and retention of information.  He also expressed frustration with his supervisor at work, as she did not provide him any support.  He stopped attending traditional counseling, instead opting to work in the creation of an informal therapy group he began attending with other Veterans; and he stated he did not believe anything helped his mood or his PTSD, so he stopped taking medication.  

Analysis

The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall PTSD symptomatology more nearly approximates occupational and social impairment with impairment exhibited by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood (the criteria necessary for the assignment of a 70 percent disability rating) in  comparison to the level of impairment contemplated for the assignment of a 50 percent evaluation.   The Board also finds, however, that the Veteran's PTSD symptomatology is not so severe as to warrant a 100 percent disability rating.   

In this regard, the evidence shows that the Veteran has (at various times) had symptomatology that consisted of, among other things, suicidal ideation, impaired impulse control, a neglect (at times) of his personal hygiene and appearance, and difficulty in adapting to stressful circumstances and difficulty in establishing and maintaining effective work and social relationships.   In addition, the evidence indicates that the Veteran experiences depression, anxiety, intrusive thoughts, distressing dreams, chronic sleep impairment, flashbacks, disturbances in motivation and mood, severe diminished interest or participation in significant activities, restricted range of affect and impaired concentration and memory.  The Veteran's GAF scores ranging from 42 to 48 are indicative of serious symptoms or serious difficulty in terms of occupational and social functioning.  

In terms of occupational impairment, the Board observes that while the Veteran has been employed either part-time or full-time during the course of this appeal, he has consistently indicated experiencing increasing difficulty in dealing with others and talked about being afraid of hurting others at his places of employment; and that he has indicated that he tries not to talk to others and generally stays by himself while at work.  Although he was employed full-time in 2016, he testified that he found his work to be challenging because of his lack of concentration and retention of information.  He also expressed frustration and resentment with his supervisor at work, in that she did not provide him with any support.     

In regards to social impairment, the Veteran has consistently reported an inability to maintain an effective relationship with members of his family or people other than his girlfriend or members of his informal therapy group.  The Veteran has indicated that he was afraid of having lapses in judgment such that he did not allow himself to go anywhere other than school or home to prevent anything bad from happening.  In addition, he testified that he is strict with his girlfriend's daughters, to the extent that it resulted in fights with her.  He also indicated that when he became frustrated with the girls, he had to leave the house because he was worried that he was going to hurt them.  

Given the Veteran's persistent suicidal ideation and his constant fears of hurting others, in addition to the other symptomatology noted above, the Board finds that the Veteran's PTSD symptoms more nearly approximate the rating criteria for the assignment of a 70 percent disability rating in comparison to a 50 percent rating.  However, in terms of analyzing whether the Veteran is entitled to a 100 percent disability rating based upon total occupational and social impairment, the Board observes that the Veteran maintains a few meaningful relationships and has exhibited insight and an ability to control his impulses such that a 100 percent evaluation is not warranted.  Specifically, the evidence reflects that the Veteran maintains a meaningful relationship with his girlfriend and her daughters even if these relationships are strained.  The ability to maintain this relationship suggests that the Veteran has the ability to control his impulses, work through difficult situations and recognizes the importance of maintaining the relationship, functioning on the Veteran's part that is higher than the social impairment contemplated by a 100 percent disability rating.  The Veteran has also exhibited insight in recognizing such things as his dislike of being in large crowds or stores such that he shops late in the evening when hardly anyone is around or simply does not go out.  Lastly, the Board observes that while the Veteran has stated that during his employment, he had difficulty with customers or other employees such that he wanted to hurt them.  However, he has not.  There is no indication in the record that the Veteran has challenged others, either verbally or physically, again reflecting insight and judgment higher than that of the 100 percent rating criteria.  

Thus, while the Veteran's PTSD symptomatology suggests occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, these symptoms are not indicative of a complete inability to do so.  As such, these symptoms are not otherwise indicative of total occupational and social impairment, as is required for the next higher rating of 100 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  Therefore, a disability  rating in excess of 70 percent for PTSD is not warranted.  

In terms of evaluating the Veteran's service-connected PTSD on an extraschedular basis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over-and-above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)  (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. §3.321 (b)(1) is not warranted.

 Lastly, in adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  In doing so, the Board observes that the Veteran is currently employed and the evidence of record does not raise the issue of unemployability.   Therefore, the issue is moot in terms of the current appeal.  

Resolving doubt in the Veteran's favor, the Board finds an increased rating from 50 percent to 70 percent is warranted in this case.  However, the preponderance of the evidence is against finding that the Veteran's symptoms are so severe as to warrant the assignment of a 100 percent disability rating.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a disability rating of 70 percent for posttraumatic stress disorder is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


















Department of Veterans Affairs


